Citation Nr: 1215535	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease.

2. Entitlement to service connection for chronic prostatitis and prostate cancer. 

3. Entitlement to service connection for a bilateral hearing loss disability. 

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and M. N.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran, who is the appellant, served on active duty from May 1956 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 1961, the Veteran was denied service connection for heart disease.  In December 2006, additional service treatment records were submitted.  As such, this issue will be reconsidered without regard to the requirements to submit new and material evidence.  See 38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for coronary artery disease, the service treatment records document an elevated blood pressure reading on entrance examination.  On VA examination in April 2009, the VA did not address the elevated blood pressure readings in relation to coronary artery disease.  




On the claim of service connection for chronic prostatitis and prostate cancer, in March 2012, the Veteran testified that there were outstanding treatment records from when he was first treated for the conditions.    

On the claims of service connection for a bilateral hearing loss disability and for tinnitus, the Veteran testified that he worked on a flight line in service and was diagnosed with hearing loss and tinnitus about 3 to 5 years after service.  He indicated that there were records outstanding that may be relevant to his claims.  

In light of the above, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, private medical records, pertaining to: 

a).  Treatment of elevated PSA, urinary problems, prostatitis, and prostate cancer; and 

b). Treatment of hearing loss and tinnitus since the 1960s.  

2.  Afford the Veteran an examination by a VA physician to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), the Veteran's coronary artery disease is related to the elevated blood pressure readings in service, which were initially documented on entrance examination and evidence of labile hypertension thereafter.  




In formulating an opinion, the VA examiner is asked to consider the:

The in-service consultation, dated August 12, 1959, at the USNH in Newport, Rhode Island (tan service department records envelope), as well as the in-patient records (white service department records envelope).  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the in-service blood pressure readings are not more likely than any other to cause the Veteran's current coronary artery disease and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

3.  After the development has been completed, if additional evidence is received on the claims of service connection for prostatitis and prostate cancer and for hearing loss and tinnitus, determine whether a medical opinion is needed to decide the claims, and if so, obtain the necessary VA medical opinion.  



Then adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



